SANBORN, Circuit Judge,
concurs in the affirmance on the ground that the appellee was not estopped by his original claim, his receipt of a dividend upon it, and his other acts from refunding the portion of the dividend derived from the portion of the claim based on the amount due upon the drafts and recovering the proceeds thereof. Rankin v. Tygard, 198 Red. 795, 797, 806, 119 C. C. A. 591, 593, 602, and authorities there cited; Thomas v. Taggart, 209 U. S. 385, 391, 392, 28 Sup. Ct. 519, 52 L. Ed. 845.